Per Curiam.
The defendant was convicted of murder in the first degree in the oyer and terminer in the city of New York. He has appealed to this court. The record does not contain a single exception, and we are unable to perceive any reason for bringing the appeal except to delay the execution of the judgment. The evidence established, beyond any doubt, the commission of the crime, and the charge of the judge was fair and properly instructed the jury upon the law needful for their guidance.
There can be no pretense for saying that the ends of justice require a new trial, and the judgment should be affirmed.
All concur.